ICJ_032_PassageIndianTerritory_PRT_IND_1956-11-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF NOVEMBER 27th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 27 NOVEMBRE 1956
This Order should be cited as follows:

“Right of passage over Indian territory,
Order of November a7th, 1956: I.C. J. Reports 1956, p. 170.”

La présente ordonnance doit être citée comme suit :

« Droit de passage sur territoire indien,
Ordonnance du 27 novembre 1956 : C. I. J. Recueil 1956, p. 170.»

 

‘Sales number 1 57
N° de vente:

 

 

 
170

INTERNATIONAL COURT OF JUSTICE

1956
November 27th
General List :

No. 32 YEAR 1956

November 27th, 1956

RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having. regard to the Order of March 13th, 1956, whereby the
Court fixed June 15th, 1956, as the time-limit for the filing of the
Memorial of the Government of the Republic of Portugal and De-
cember 15th, 1956, as the time-limit for the filing of the Coun-
ter-Memorial of the Government of the Republic of India, and
reserved the rest of the procedure for further decision ;

Whereas the Memorial of the Government of Portugal was filed
within the time-limit so fixed ;

Whereas by a letter dated November roth, 1956, a certified true
copy of which was transmitted by the Registrar to the Agent for
the Government of Portugal on November 12th, 1956, the Agent for
the Government of India, after restating the intention of his
Government to file a Preliminary Objection to the exercise of
jurisdiction by the Court in this case, referred, among other con-

4
I7I RIGHT OF PASSAGE OVER INDIAN TERRITORY (ORDER 27 XI 56)

siderations, to exceptional difficulties which had been encountered
by his Government in the preparation of its pleading and requested
that the time-limit fixed by the said Order of March 13th, 1956,
be extended for an additional period of not less than six months ;

Whereas by a letter dated November 26th, 1956, the Agent for
the Government of Portugal, while maintaining that the request of
the Government of India was not sufficiently justified, and that his
Government could not agree to a postponement of the assigned
time-limit for a substantial period, stated that if nevertheless a
postponement for reasons beyond the control of the Government of
India be imperative, the Government of Portugal was prepared to
trust “the Court’s discretion to make the extension as short as
required by the interest of justice” ;

The President of the International Court of Justice,

After conferring with the Agents of the Parties and taking into
account their respective positions,

Decides

To postpone to April 15th, 1957, the time-limit for the filing of
the Counter-Memorial or of the Preliminary Objection of the
Government of the Republic of India ;

And reserves the rest of the procedure for further decision.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-seventh day of
November, one thousand nine hundred and fifty-six, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Republic of Portugal
and to the Government of the Republic of India, respectively.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
